ORDER
PER CURIAM.
Employer, Tenet/St. Louis University Hospital, and Insurer, American Home Assurance Company c/o ITT Specialty Risk Services, appeal the decision of the Labor and Industrial Relations Commission affirming the Administrative Law Judge’s award of benefits to Claimant, Janice White.
We have reviewed the parties’ briefs and the record on appeal. The award of the Commission is supported by “sufficient competent evidence” and is not contrary to the overwhelming weight of the evidence. Section 287.495.1 RSMo.2000. An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. We have, however, provided the parties with a memorandum opinion, for their information only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).